THE THIRTEENTH COURT OF APPEALS

                                      13-18-00387-CV


                            In the Interest of H.M.P., Minor Child


                                     On Appeal from the
                        25th District Court of Lavaca County, Texas
                            Trial Cause No. 2017-06-23582CV


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, although she is exempt from payment due to her inability to pay

costs.

         We further order this decision certified below for observance.

November 8, 2018